Citation Nr: 0307056	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from July 1970 to March 1975 
with prior active service of 15 years, 10 months and 22 days.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO.  

In April 2000, the Board found that the veteran had presented 
a well-grounded claims of service connection for a bilateral 
hearing loss and tinnitus and remanded those matters to the 
RO for additional development of the record.  

In a November 2002 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating.  



FINDING OF FACT

The veteran currently is shown to have a bilateral 
sensorineural hearing loss that as likely as not is the 
result of his exposure to acoustic trauma in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.303 3.385 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for sensorineural 
hearing loss where it is manifest to a degree of 10 percent 
or more within the first postservice year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to disease or injury in service.  Id. at 
160.  

The veteran asserts that his noise exposure during service 
resulted in the currently demonstrated bilateral hearing 
loss.  

A careful review of the veteran's service medical records 
shows that his hearing upon entry into service in 1954 was 
within normal limits.  The various periodic examination 
reports dating from July 1962 to December 1974 show that 
audiometric testing was performed and that the veteran's 
hearing might have worsened during service.  

Importantly, the first indication of a hearing loss was noted 
in a January 1968 examination report.  The audiometric 
results revealed pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
15
20
25
LEFT
15
15
35
20
25
50

Based on the examination findings, hearing loss, bilaterally 
was diagnosed.  

A May 1968 Physical Profile Serial Report also noted hearing 
loss.  

The veteran's hearing at the discharge was reported to be 
within normal limits.  

The post-service medical records show a diagnosis of 
bilateral hearing loss.  More specifically, a February 1998 
audiometric report notes a mild to moderate to severe to 
profound mid-high frequency sensorineural hearing loss, left 
greater than right with asymmetry noted at 4000 to 8000 Hz.  

It was noted at that time that the veteran was in an 
artillery unit in the Marines, followed by service as an 
avionic aircrew in the Air Force.  

The VA audiometric testing in November 1998 also shows a 
bilateral hearing loss.  

The veteran was afforded a VA audio examination in October 
2001.  The veteran reported that, while in the Navy, he spent 
eighteen months as a hospital corpsmen assigned to a marine 
artillery battalion.  He reported having noise exposure to 
105 howitzers during that time.  While serving as a medical 
tech in the Air Force, the veteran asserted that he was 
exposed to aircraft noise for approximately twelve years.  In 
addition, the veteran indicated that, for eight years, he was 
a pararescue man and that his duties involved jumping (which 
further exposed him to aircraft noise) and diving (which 
exposed him to underwater pressures).  

The veteran denied having any post-service occupational noise 
exposure, reporting that he worked in real estate after 
retirement from the military.  The veteran's recreational 
noise exposure included the occasional use of power tools and 
a lawn mower.  The veteran also used to hunt.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
45
55
LEFT
25
25
45
65
80

The average in the right ear was 39 and the average in the 
left ear was 54.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
percent in the left ear.  

The diagnosis was that of: Right ear mild sensorineural 
hearing loss to 2000 Hz, with a moderate sensorineural 
hearing loss at 3000 Hz, and a moderately severe 
sensorineural hearing loss at 4000 Hz.  In the left ear, a 
mild sensorineural hearing loss to 1000 Hz, a moderate 
sensorineural hearing loss at 2000 Hz, a moderately severe 
sensorineural hearing loss at 3000 Hz and a severe 
sensorineural hearing loss at 4000 Hz.  

The examiner opined that it was just as likely as not that 
the veteran's hearing loss was the result of non-military 
factors such as noise exposure from hunting and occasional 
power tool use, as well as the aging process.  

The examiner based her opinion on hearing tests in 1973 and 
1974 showing that the veteran's hearing was within normal 
limits at that time, as well as the veteran's own response on 
the retirement medical examination of "no" to the question 
of having had a hearing loss.  

Despite the examiner's opinion regarding the veteran's 
hearing loss, the examiner did concede that the veteran had 
been exposed to a great deal of aircraft and artillery noise 
during service.  Although there was no mention of tinnitus on 
his retirement medical examination report, the examiner 
opined that it was just as likely as not that the veteran had 
tinnitus due to noise exposure during service.  

The medical evidence shows that the veteran has current a 
bilateral hearing disability under the provisions of 38 
C.F.R. § 3.385.  In addition, tinnitus has also been 
diagnosed.  

In light of the veteran's credible statements regarding his 
noise exposure during service, service medical records 
documenting hearing loss during service, and the October 2001 
VA examination report showing current bilateral sensorineural 
hearing loss, the Board finds that the current hearing 
disability is as likely as not due to noise exposure in 
service, particularly in light of the previous grant of 
service connection for tinnitus based on a finding of noise 
exposure during service.  

By extending the benefit of the doubt to the veteran, service 
connection for the bilateral hearing loss is warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
service connection.  Specifically, the RO provided a letter 
to the veteran in April 2001 explaining the VCAA and 
affording the veteran an opportunity to submit additional 
evidence in support of his claim.  The veteran responded that 
he did not have additional evidence to submit.  

Moreover, in light of the favorable action taken hereinabove, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  



ORDER

Service connection for a bilateral hearing loss is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

